Citation Nr: 1414507	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-36 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 

INTRODUCTION

The Veteran had active military service from January 1976 to December 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for coronary artery disease, which he believes is the result of exposure to paint fumes and dust, and the chemicals contained therein, during his military service from 1976-1978.  The Veteran has explained that while in service he built dry docks for nuclear submarines, sandblasted off old paint, and spray painted on coats of antifouling paint (a paint containing chemicals intended to prevent marine life from binding to the hull of a submarine).  In May 1976, he reported being assigned to the U.S.S. Oak Ridge, where his duties included running the paint locker, which he explained exposed him to inhaling paint fumes and other chemicals.  He added that every three months, they would dry dock the submarine and add 5-6 layers of paint, rolling and spraying it on.  He also testified at a March 2010 DRO hearing that no safety equipment was ever provided, and he asserted that there was no air ventilation supplied to take the fumes out from underneath the sub where he was often working.  The Veteran estimated that his exposure was on a daily basis, seven days a week whenever the sub was in dry dock which would last for 30-45 days.  The Veteran's statements regarding exposure are consistent, and the Board finds them to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As such, it is accepted that the Veteran was exposed to paint fumes and dust during his military service.  However, service connection requires more than just chemical exposure during military service and a current disability; rather, the in-service exposure must cause the chronic heart disability. 

In this case, service treatment records do not show any heart related complaints, and the Veteran testified that he first sought treatment for his heart in 2006, nearly 30 years removed from service.  In January 2006, he had an electrocardiogram; in November 2006, he underwent coronary bypass surgery, after experiencing angina for approximately four months; and in April 2007, he had a pacemaker installed.  A February 2008 record from Tufts-New England Medical Center noted that the Veteran first developed chest pain in January 2006.  Following service, the Veteran appears to have worked as a truck driver for Allied Waste Industries from 1983 to 2006.

The Veteran has submitted a number of documents in an attempt to establish the toxicity of the materials he was allegedly exposed to in service.  In a report on non-skid materials used on Navy ships from the Inspector General of the Department of Defense, it was noted that the non-skid material removal techniques generated dust that could exceed OSHA standards by as many as 29 times.  It was noted that the Navy had mitigated dust exposure since 1991, but not prior.

An abstract from the British Journal of Industrial Medicine in 1991 entitled respiratory effects of exposure of shipyard workers to epoxy paints noted that epoxy resin systems had been associated with occupational asthma.  The study suggested that epoxy resin coatings were associated with increased lower respiratory tract symptoms and acute decrements in FEV1.  The study did not appear to address any association between epoxy paints and heart problems.

A May 1987 article from the New York Times quoted a congressman's speech to the effect that tributyltin (TBT) a type of organotin used in marine paints was shown to attack the membranes of red blood cells in humans, but had generally been shown to have a quite limited impact on humans.  The article noted that the Navy had ceased using TBT on its ships.

In July 2009, the Veteran wrote that his research suggested that there were a number of chemicals used in epoxy antifouling paint that could affect parts of the heart and its function, including Tributyltin Oxide, Disiphenol, Polyacrylate Resins, Silica, Copper, Titanium, and Aluminum.  He indicated that there was no history of heart disease in his family.

He submitted a copy of a patent application from August 1977 for bacteriostatic, fungistatic and algicidal composition, particularly for submarine paints.  The application directed that the materials should be introduced in large amounts in the coatings so that the very high toxicity would become apparent to the marine life in the vicinity of the ships; but cautioned that the toxicity of the product was unsafe for the workers who applied the paint or coating.

In July 2009, Dr. Udelson, a cardiologist, wrote that he had reviewed the materials that the Veteran had submitted regarding his exposures to various chemicals while in service.  He noted that several of the materials which the Veteran was allegedly exposed to had been associated with various effects on the heart, including rhythm disturbances, heart muscle injury, electrocardiographic changes, and blood vessel changes, but he did not explain which chemicals or materials he was referring to and he did not identify where this association was reported.  He opined that it could be possible that these exposures contributed in some way to the Veteran's cardiac problems.  Unfortunately, this opinion is too equivocal to provide the requisite nexus, as "possible" falls short of at least as likely as not (50 percent or greater) and the doctor did not provide a sufficient rationale for his opinion.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
 
In April 2010, the Veteran underwent a VA examination at which he was diagnosed with congestive heart failure and ischemic-coronary cardiomyopathy.  The examiner stated that it was not clear when the Veteran developed coronary artery disease, and indicated that he was not aware of any relation between anti-fouling paint and coronary artery disease.  As such, he asserted that any comments regarding a possible causal relationship would be resorting to speculation.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  VA does have a duty to assist a veteran by providing a medical examination in certain situations, but that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court of Appeals for Veterans Claims did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  

Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

Here, the VA examiner did not appear to review any of the materials provided by the Veteran and his opinion was ultimately speculative in nature.  As such, an adequate medical opinion is mandated.   

Additionally, Social Security Administration (SSA) records should be obtained for the Veteran as he appears to be receiving SSA for his heart condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Social Security Administration (SSA) records.


2.  After obtaining the Social Security records, or determining they are not available, then provide the Veteran's claims file to a cardiologist.  If the cardiologist determines that an opinion cannot be provided without an examination, one should be scheduled.  A complete rationale should be provided for any opinion expressed.  

The examiner should review the evidence of record, including the studies provided by the Veteran, the opinions by Dr. Udelson and by the VA examiner, and the statements and testimony by the Veteran.  The examiner should accept that the Veteran was exposed to the dust and fumes from marine anti-fouling paints from 1976 to 1978 as he has described. 
 
Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current heart problems were the result of exposure to paint fumes and dust during his military service.  

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


